
	

115 S1487 IS: ANCSA Kaktovik and Canyon Village Land Conveyance Settlement Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1487
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for certain conveyances of surface estate under the Alaska Native Claims Settlement
			 Act, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Kaktovik and Canyon Village Land Conveyance Settlement Act of 2017.
		2.Kaktovik and Canyon Village
 (a)Kaktovik Inupiat CorporationTo maximize Federal revenues by removing clouds on title to land and clarifying land ownership patterns within the Coastal Plain of the Arctic National Wildlife Refuge, notwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), the Secretary shall convey—
 (1)to the Kaktovik Inupiat Corporation the surface estate of the land described in paragraph 1 of Public Land Order 6959 (58 Fed. Reg. 14323), to the extent necessary to fulfill the entitlement of the Corporation under section 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611) in accordance with the terms and conditions of the Agreement between the Department of the Interior, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation, effective January 22, 1993; and
 (2)to the Arctic Slope Regional Corporation the remaining subsurface estate to which the Corporation is entitled pursuant to the Agreement between the Arctic Slope Regional Corporation and the United States of America dated August 9, 1983.
				(b)Canyon Village
				(1)Conveyance
 (A)In generalThe Secretary shall convey to Kian Tr’ee Corporation, for the Native Village of Canyon Village, the surface estate in the land selected by the Kian Tr’ee Corporation pursuant to section 14(h)(2) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(2)).
 (B)ApplicationSection 2653.3(c) of title 43, Code of Federal Regulations (or successor regulations), shall not apply to the conveyance under subparagraph (A).
 (2)LimitationThe conveyance under paragraph (1)(A) shall not exceed 6,400 acres. (3)Subsurface estate (A)In generalUnless Doyon, Limited, elects to receive conveyance under subparagraph (B), the Secretary shall convey to Doyon, Limited, the subsurface estate in the land conveyed under paragraph (1)(A).
 (B)Alternate selectionAt the option of Doyon, Limited, in lieu of accepting the conveyance under subparagraph (A)— (i)Doyon, Limited, may receive a conveyance from existing selections on land withdrawn pursuant to section 11(a)(3) of the Alaska Native Claims Settlement Act (43 U.S.C. 1610(a)(3)) that is equal in acreage to the subsurface that would otherwise be conveyed under subparagraph (A);
 (ii)Doyon, Limited, shall notify the Secretary (acting through the Alaska State Office of the Bureau of Land Management) of the preference of Doyon, Limited, not later than 90 days after the date of enactment of this Act; and
 (iii)the Secretary shall convey to Doyon, Limited, the subsurface estate selected under clause (i). (c)Definition of secretaryIn this section, the term “Secretary” means the Secretary of the Interior.
